ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-258, concluding that as a matter of final discipline pursuant to Rule l:20-13(e) HOWARD A. GROSS of CHERRY HILL, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months on the basis of his conviction of third-degree conspiracy to possess cocaine (N.J.S.A. 2C:5-2), conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as an attorney);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that HOWARD A. GROSS is suspended from the practice of law for a period of three months, effective June 1, 2004, and until the further Order of the Court; and it is further
*511ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that prior to reinstatement, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.